Name: Council Regulation (EEC) No 1673/89 of 12 June 1989 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural activity;  international trade;  fisheries
 Date Published: nan

 15. 6. 89 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1673/89 of 12 June 1989 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal suspension of customs duties for preparations and preserves of sardines, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 33 and 192 thereof, Having regard to the proposal from the Commission, Whereas the progressive dismantling of Spanish tariffs has notably improved access to the hitherto heavily protected Spanish market ; whereas, however, the economic impact of the progressive reductions in the customs duties applied by the Community of Ten to imports of Spanish industrial products is relatively modest because of the low level of the basic customs duties ; Whereas, in the interests of parallelism and non-discrimi ­ nation, identical measures should be applied in respect of Portuguese products for which customs duties have not yet been abolished ; Whereas the trade deficit situation of the new Member States should be improved ; Whereas, by Regulation (EEC) No 3482/88 ('), the Council has already defined a specific system of partial HAS ADOPTED THIS REGULATION : Article 1 The collection of customs duties applicable in the Community of Ten pursuant to the Act of Accession to imports of the following products from Spain and Portugal shall be totally suspended :  products listed in Annex II to the Treaty insofar as they are the subject of Council Regulation (EEC) No 3796/8-1 of 29 December 1981 on the common organization of the market in fishery products (2), as last amended by Regulation (EEC) No 3468/88 (3), excluding the goods listed in the Annex to this Regulation,  products not listed in Annex II to the Treaty. Article 2 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . II Done at Luxembourg, 12 June 1989. For the Council The President F. FERNANDEZ ORDONEZ O OJ No L 379, 31 . 12. 1981 , p. 1 . (3) OJ No L 305, 10. 11 . 1988, p. 1 .(') OJ No L 306, 11 . 11 . 1988, p. 1 . No L 164/2 Official Journal of the European Communities 15. 6. 89 ANNEX Products covered by Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products and excluded from this Regulation CN code Description TARIC code (a) 1 2 3 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 030231   Albacore or longfinned tunas (Thunnus alalunga) : 0302 31 90    Other  Other fish, excluding livers and roes : 0302 61   Sardines (Sardina pilchardus, Sardinops spp), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): 0302 61 10    Sardines of the species Sardina pilchardus l 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 :  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0303 41   Albacore or longfinned tunas (Thunnus alalunga): \ 0303 41 90    Other  Other fish, excluding livers and roes : 0303 71   Sardines {Sardina pilchardus, sardinops spp.), sardinella {Sardinella spp.), brisling of sprats (Sprattus sprattus)-. I 0303 71 10 Sardines of the species sardina pilchardus I 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen :  Fresh or chilled :   Fillets    Other ex 0304 10 39     Other : ll  Albacore or longfinned tunas (Thunnus alalunga) 0304 10 39*10  Frozen fillets : Il ex 0304 20 45   of tunas (of the genus Thunnus), and fish of the genus Euthynnus : ll  of albacore or longfinned tunas (Thunnus alalunga) 0304 20 45*10 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : I 1604 13   Sardines, sardinella and brisling or sprats : ll 160413 10    Sardines ll 1604 14   Tunas, skipjack and Atlantic bonito (Sarda spp.) : \ ex 1604 14 10    Tunas and skipjack : ll  Tunas 1604 14 10*10 1604 20  Other prepared or preserved fish : \ ex 1604 20 50   Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolour : I  Of sardines 1604 20 50*11 1604 20 50*19 ex 1604 20 70   Of tunas, skipjack or other fish of the genus Euthynnus : \  of tunas 1604 20 70*10 (a) Applicable on the date of entry into force of this Regulation.